 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   CALVIN HAYDEN,                           )   No. CV 18-1842 AB (FFM)
12                                            )
                              Plaintiff,      )   ORDER ACCEPTING FINDINGS,
13         v.                                 )   CONCLUSIONS AND
                                              )   RECOMMENDATIONS OF
14   CHIEF DOCTOR MS. DON, et al.,            )   UNITED STATES MAGISTRATE JUDGE
                                              )
15                            Defendants.     )
                                              )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records
18   and files herein, and the Report and Recommendation of United States Magistrate Judge.
19   Plaintiff has not filed any written objections to the Report. The Court concurs with and
20   accepts the findings, conclusions and recommendations of the Magistrate Judge.
21         IT IS ORDERED that Judgment be entered dismissing this action without
22   prejudice.
23
24   DATED: May 22, 2019
25
                                                        ANDRÉ BIROTTE JR.
26
                                                       United States District Judge
27
28
